Citation Nr: 0407647	
Decision Date: 03/24/04    Archive Date: 04/01/04

DOCKET NO.  03-09 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for a disability manifested 
by seasonal allergies and hay fever (allergic rhinitis).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel




INTRODUCTION

The veteran was honorably discharged from the United States 
Army in November 1998 with over 20 years of active service.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a May 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Buffalo, New York 
(the RO).


FINDINGS OF FACT

1.  The service medical records reflect that the veteran 
required treatment for seasonal allergies during the last 
two-and-a-half years of his active duty service.

2.  The medical evidence supports the conclusion that the 
veteran's currently diagnosed allergy condition is a chronic 
disability related to the same condition he was treated for 
in service.


CONCLUSION OF LAW

A disability manifested by seasonal allergies and hay fever 
(allergic rhinitis) was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.380 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he should be service connected for 
a disability manifested by seasonal allergies, which he 
claims became chronic during the last few years of his 
military service and which has remained chronic since his 
retirement from the Army in November 1998.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) [codified as amended at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107 (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  In this 
case, the veteran's appeal remains pending before the Board 
and therefore, is not final.  See 38 U.S.C.A. § 7104(a) (West 
2002).  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable.  
See Holliday v. Principi, 14 Vet. App. 280, 282 (2001) [the 
Board must make determination as to applicability of the 
various provisions of the VCAA to particular claim].

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.



Standard of review 

The current standard of review is as follows.

Once all the evidence has been brought together, the Board 
has the responsibility to evaluate the evidence.  See 
38 U.S.C.A. § 7104 (West 2002).  When there is an approximate 
balance of the evidence regarding the merits of an issue 
material to the determination, the benefit of the doubt in 
resolving the issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2003).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims stated that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The veteran's claim for service connection for allergies and 
hayfever was originally denied as not being well grounded in 
a February 1999 RO rating decision, prior to the enactment of 
the VCAA.  However, the RO applied the current standard in 
adjudicating the claim on its merits in the May 2002 rating 
decision on appeal.  The Board will apply the current 
standard of review in adjudicating the veteran's claim.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103; see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to a 
claimant describing evidence potentially helpful to claimant 
but not mentioning who is responsible for obtaining such 
evidence did not meet the standard erected by the VCAA].

The record shows that the RO furnished the veteran a letter 
in May 2002 advising him of the provisions relating to the 
VCAA pertinent to his claim, to include advising him that he 
could provide the names, addresses, and approximate dates of 
treatment for all VA and non-VA health care providers.  He 
was informed as well that he could provide VA authorization 
to obtain any private medical records by completing the 
appropriate forms (VA Form 21-4142), copies of which were 
enclosed with the letter.  The Board notes that, even though 
the VCAA letter requested a response within 60 days, it also 
expressly notified the veteran that he had one year to submit 
the requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b).  The one-year period has since 
expired.

The Board finds that the foregoing information provided to 
the veteran satisfies the requirements of 38 U.S.C.A. § 5103 
and Quartuccio in that the veteran was clearly notified of 
the evidence necessary to substantiate his claim on appeal.  
Under these circumstances, the Board finds that the 
notification requirement of the VCAA has been satisfied.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
As  noted above, all known and available service, private and 
VA medical records have been obtained and are associated with 
the veteran's claims folder.  The veteran does not contend 
that additional evidence that is pertinent exists and needs 
to be obtained.  See Wensch v. Principi, 15 Vet. App. 362 
(2001) [citing Dela Cruz v. Principi, 15 Vet. App. 143 (2001) 
for the holding that VCAA does not apply where there is 
extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the claimant in substantiating his 
claim].

The veteran has additionally been accorded general due 
process considerations.  See 38 C.F.R. § 3.103 (2003).  The 
veteran has been provided ample opportunity to present 
evidence and argument in support of his claim.  He also was 
informed of his right to a hearing before the Board, but 
stated on his VA Form 9 filed in March 2003 that he did not 
want a hearing before the Board.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
appeal has been consistent with the provisions of the new 
law, considering the circumstances presented in this case.  
The Board can identify no further development that would aid 
the Board's inquiry.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991).

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted if the evidence 
establishes that a claimed disability was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2003).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

In order to establish entitlement to service connection for a 
claimed disorder, there must be (1) medical evidence of 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

Service connection - diseases of allergic etiology

In addition to the above, VA regulations provide that 
diseases of allergic etiology may not be disposed of 
routinely for compensation purposes as constitutional or 
developmental abnormalities.  Service connection must be 
determined on the evidence as to existence prior to 
enlistment and, if so existent, a comparative study must be 
made of its severity at enlistment and subsequently.  An 
increase in the degree of disability during service may not 
be disposed of routinely as natural progress nor as due to 
the inherent nature of the disease.  Seasonal and other acute 
allergic manifestations subsiding on the absence of or 
removal of the allergen are generally to be regarded as acute 
diseases, healing without residuals.  The determination as to 
service incurrence or aggravation must be on the whole 
evidentiary showing.  See 38 C.F.R. § 3.380 (2003).

Factual background

As noted above, the veteran had a 20-year career in the 
United States Army, from November 1978 to November 1998.  His 
service medical records indicated that he began having 
allergic-type symptoms (rhinitis) during the last two and a 
half years of his military service.  Clinical records from 
this period showed that he was treated for complaints of 
scratchy eyes, runny nose  and congestion in May 1996, at 
which time he was diagnosed with rhinitis and started on 
allergy medication (Deconamine).  Thereafter, his Deconamine 
prescription was renewed on multiple occasions between July 
1996 and May 1998.  Additionally, a treatment report dated in 
March 1997 noted that he had possible allergic 
conjunctivitis.  

The veteran reported a history of hayfever at the time of his 
retirement physical examination conducted in June 1998, but 
no pertinent clinical findings or diagnosis for these 
problems were recorded on the retirement examination.

Following service, the veteran filed his original claim for 
VA disability benefits in December 1998.  He claimed 
entitlement to service connection for several disorders, to 
include allergies and hayfever.  In connection with this 
claim, he was evaluated on VA general medical and nose/sinus 
compensation examinations conducted in January 1999.  On the 
general medical exam, the veteran reported a history of 
developing significant allergy rhinitis-type symptoms in the 
spring season during his last three years in the service 
while stationed in Germany.  He indicated that he had 
symptoms of sneezing, itchy-watery eyes, etc., and that he 
was given an antihistamine for his symptoms, which helped to 
some degree.  However, he added that his symptoms had cleared 
since his return to the United States.  No abnormal findings 
were reported on this exam with regard to his allergy 
condition; the pertinent diagnosis was allergic rhinitis, in 
remission.

During a January 1999 VA nose/sinus exam, the veteran 
provided a similar account of his allergy condition.  He 
stated that the problem started in Germany during the last 
few years of his service, but had cleared since his return to 
the United States.  And as with the results of the general 
medical exam, there were no abnormal findings reported on 
this examination with regard to his sinuses.  The examiner's 
diagnostic impression was "some type of allergic rhinitis 
which now has abated since he moved back to [the United 
States]".

As noted above, the RO denied the veteran's claim as not well 
grounded by rating decision in February 1999.  In April 2002, 
the veteran filed a request to reopen his claim, and the RO 
readjudicated his claim on the merits by the May 2002 rating 
decision.  This appeal followed.

Recent evidence includes treatment reports from the veteran's 
physician, Dr. R., dated from 1999 to 2002.  In addition, the 
veteran was examined by VA for compensation purposes in July 
2002.

Dr. R.'s reports indicated that the veteran was treated for 
springtime allergies in 1999 and 2002.  An entry dated in May 
1999 indicated that the veteran had a long history of 
allergic problems and that he had taken medication for this 
problem in the Army.  An entry dated in April 2002 indicated 
that the veteran had a lot of allergy symptoms with sneezing, 
runny nose and itching eyes.  Dr. R. indicated that the 
veteran had taken Deconamine in the past with some success as 
well as Claritin and Patanol, also with some success.  
However, as it appeared that the veteran's symptoms were 
worsening, Dr. R. indicated that he would prescribe the 
veteran Claritin and Patanol and recommend that he see an 
allergist in Syracuse, New York.  The diagnosis reported by 
Dr. R. based on these findings was environmental allergies.  
The next entry in Dr. R.'s reports, dated in May 2002, 
indicated that the veteran's allergy medication was switched 
from Claritin to Allegra, 60mg.  The Board also notes that 
Dr. R. saw the veteran in September 2000 for evaluation of 
his complaints of itchy eyes that were then attributed to 
blepharitis, but it was noted by history that he suffered 
from scratchy eyes during the springtime month of April as 
well.

On the VA examination conducted in July 2002, it was noted 
that the veteran was asymptomatic for his allergies at the 
time of the exam.  However, he reported a long history of 
allergy symptoms during the spring months, which caused him 
discomfort during those months.  Otherwise, he freely 
admitted that his health was good during the rest of the 
year.  Clinically, as with the prior VA exams, there were no 
abnormal findings reported with respect to the veteran's 
health.  Based on these findings, the examiner reported a 
diagnosis of seasonal allergies, controlled fairly well with 
medications.



Analysis

Preliminary matter - new and material evidence to reopen 
claim

The veteran's initial claim of entitlement to service 
connection for allergies and hay fever was originally denied 
by a VA rating decision in February 1999.  His claim was 
denied by means of the application of the later-invalidated 
well-groundedness standard.  He did not appeal that decision 
and therefore it is final.  See 38 C.F.R. § 20.1103 (2003).  

In April 2002, the veteran filed a claim requesting reopening 
of his previously denied claim for the allergy/hay fever 
disability.  Review of the record shows that the RO 
adjudicated this claim based on a de novo review of the 
evidence.

The Board does not have jurisdiction to consider a previously 
finally denied claim unless new and material evidence is 
presented.  See 38 U.S.C.A. § 5108 (West 2002).  Before the 
Board may reopen such a claim, it must so find.  See Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In the 
present case, additional evidence has been added to the 
record since the prior rating decision which is clearly new 
and material.  See 38 C.F.R. § 3.156 (2001).  The Board will 
dispense with a lengthy discussion of this matter.  Because 
the RO adjudicated the claim on its merits, and in light of 
the ultimate outcome of this appeal, the veteran is obviously 
not prejudiced by the Board's conducting a de novo review of 
his claim.  Cf. Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993) [when Board addresses a matter not addressed by RO, 
Board must consider whether claimant has been given adequate 
notice of need to submit evidence or argument on that matter 
and an opportunity to submit such evidence and argument, and, 
if not, whether claimant will be prejudiced thereby].

Discussion

As previously stated, in order to establish service 
connection for a claimed disorder, there must be (1) evidence 
of a current disability; (2) evidence of the in-service 
incurrence of a disease or injury; and (3) medical evidence 
of a nexus between the in-service disease/injury and the 
current disability.  See Hickson, supra.

With respect to the description of the veteran's claimed-for 
disability, the Board notes that "hay fever" is the 
vernacular word for allergic rhinitis, the medical term for 
an acute catarrhal inflammation of the mucous membrane of the 
nose, marked by sneezing, lacrimation, and profuse secretion 
of watery mucous, which are the commonly-known symptoms of 
allergy attacks.  See Stedman's Medical Dictionary, 27th ed. 
(2000); see also Butts v. Brown, 5 Vet. App. 532, 537 (1993): 
"Rhinitis is an 'inflammation of the mucous membrane of the 
nose.' Webster's [Medical Desk Dictionary] at 620".  The 
Board may refer to the veteran's allergy condition as either 
"seasonal allergies" or "allergic rhinitis", but it should 
be understood that these descriptions are all one in the 
same.

As for Hickson element (1), current disability, the Board 
notes first that there was a question as to whether the 
veteran had a disability manifested by seasonal allergies and 
hay fever (allergic rhinitis) at the time he was evaluated on 
the VA examinations in January 1999.  His allergy condition 
treated in service was in remission at the time of these 
exams, as he had no active symptoms or abnormal findings.  
Further, he candidly admitted on the 1999 exams that his 
allergy problem had cleared since his return to the United 
States.  

However, it now appears that his allergies are a chronically 
seasonal condition recurring during the springtime months.  
Dr. R.'s reports document treatment for allergies during the 
springtime months in 1999 and 2002, which have required 
medication (Claritin, Patanol and Allegra).  Further, there 
is Dr. R.'s report dated in September 2000, which although 
not specifically showing treatment for allergies, supports a 
finding of a seasonal allergy problem during the years 
between 1999 and 2002, as evidenced by the veteran's 
historical account given at that time of allergy symptoms 
(scratchy eyes) during the month of April.

The Board also observes that while the veteran was 
asymptomatic for his allergies at the time of his July 2002 
VA examination, he reported a history of seasonal allergies.  
Crucially, he was diagnosed with "seasonal allergies, 
controlled fairly well with medications".  The Board 
concludes that the veteran has a current disability within 
the meaning of Hickson element (1).    

With respect to the second Hickson element, it is 
uncontroverted that the veteran was initially treated for 
seasonal allergies (diagnosed at that time as allergic 
rhinitis) in service beginning in May 1996.  He continued to 
receive treatment for his allergies in the form of regular 
prescription medication refills for two years thereafter, as 
evidenced by the clinical note showing that he was authorized 
two refills of his antihistamine pills in May 1998.  However, 
there is no evidence of further treatment for allergies after 
May 1998.  

As noted above, under 38 C.F.R. § 3.380, seasonal and other 
acute allergic manifestations subsiding on the absence of or 
removal of the allergen are generally to be regarded as acute 
diseases, healing without residuals.  But section 3.380 also 
provides that a determination as to service incurrence or 
aggravation must be on the whole evidentiary showing.  In 
this case, the Board is persuaded that the veteran had a 
chronic allergy condition that recurred during the springtime 
months in the last few years of his military service, which 
explains why there is no evidence of in-service treatment for 
his problem after May 1998, to include evidence of an active 
condition on the June 1998 retirement examination.  Hickson 
element (2) is therefore established to the Board's 
satisfaction.

With respect to Hickson element (3), medical nexus, there is 
no medical evidence that addresses this element directly.  
Although the Board has given thought to obtaining such a 
medical nexus opinion, see Charles v. Principi, 16 Vet. App. 
370 (2002), for reasons explained immediately below it 
believes that the evidence now of record is sufficient to 
grant the claim.

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
See 38 C.F.R. § 3.303(b) (2003); see also Savage v. Gober, 10 
Vet. App. 488, 495-496 (1997).

As indicated above, the evidence of record indicates that the 
veteran developed an allergy condition during the last few 
years of his service, which ended in November 1998.  It 
appears from the service records that his condition flared up 
during the springtime months while he served in Germany.  The 
evidence shows that he continues to have a seasonal allergy 
condition during the springtime months.  As noted above, Dr. 
R.'s reports dated in 1999-2002 show that he continues to 
have allergy attacks, and the July 2002 VA examination 
reflects a diagnosis of seasonal allergies well controlled 
with medication.  Based on this medial evidence, the 
inescapable conclusion is that the in-service seasonal 
allergy condition is the same as the condition treated after 
service.  

The Board also finds that given the veteran's candid accounts 
of the nature of his allergy condition, noted both in a 
clinical-treatment setting as well as in connection with the 
pleadings and documents he filed with his claim, his 
contentions as to the chronic nature of his allergies will be 
accorded a great deal of probative value in support of his 
claim.  On this point, it is worth mentioning that the 
regulations governing entitlement to service connection do 
not require that a veteran establish service connection 
through medical records alone.  See Triplette v. Principi, 4 
Vet. App. 45, 49 (1993).

In this case, the totality of the evidence, fairly read, is 
sufficient to establish a nexus between the veteran's current 
allergy condition and his service. See 38 C.F.R. § 3.303(b) 
(2003).  Hickson element (3) has therefore also been met.

In summary, the Board is of the opinion that the veteran has 
met all requirements needed establish service connection for 
a disability manifested by seasonal allergies and hay fever 
(allergic rhinitis).  Accordingly, the Board concludes that 
the relevant and probative evidence of record establishes 
that his current allergy disability was incurred in service.  
The benefit sought on appeal is accordingly allowed.


ORDER

Service connection for a disability manifested by seasonal 
allergies and hay fever (allergic rhinitis) is granted.



	                        
____________________________________________
Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



